

113 S2409 IS: American Energy Independence and Security Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2409IN THE SENATE OF THE UNITED STATESMay 22, 2014Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the exploration, leasing, development, production, and economically feasible and
			 prudent transportation of oil and gas in and from the Coastal Plain in
			 Alaska.1.Short
			 titleThis Act may be cited as
			 the American Energy Independence and Security Act of 2014.2.DefinitionsIn this Act:(1)Coastal
			 PlainThe term Coastal Plain means the area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline
			 issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing
			 Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C.
			 1651
			 et seq.).(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated
			 April
			 1987, and prepared pursuant to—(A)section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142); and(B)section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(4)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.(5)SecretaryThe
			 term Secretary means—(A)the Secretary of the Interior; or(B)the
			 designee of the Secretary.3.Leasing program
			 for land within the Coastal Plain(a)In
			 general(1)AuthorizationCongress
			 authorizes the exploration, leasing, development, production, and
			 economically
			 feasible and prudent transportation of oil and gas in and from the Coastal
			 Plain.(2)ActionsThe
			 Secretary shall take such actions as are necessary—(A)to establish and
			 implement, in accordance with this Act, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of
			 the
			 Coastal Plain; and(B)to administer
			 this Act through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—(i)ensure the oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife,
			 fish and wildlife
			 habitat, subsistence resources, and the environment; and(ii)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development,
			 and
			 production operations under this Act in a manner that ensures the receipt
			 of
			 fair market value by the public for the mineral resources to be leased.(b)Repeal(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3143) is
			 repealed.(2)Conforming
			 amendmentThe table of contents contained in section 1 of that
			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to
			 section
			 1003.(c)Compliance with
			 requirements under certain other laws(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966
			 (16 U.S.C.
			 668dd et seq.)—(A)the oil and gas
			 preleasing and leasing program, and activities authorized by this section
			 in
			 the Coastal Plain, shall be considered to be compatible with the purposes
			 for
			 which the Arctic National Wildlife Refuge was established; and(B)no further
			 findings or decisions shall be required to implement that program and
			 those
			 activities.(2)Adequacy of the
			 Department of the Interior's legislative environmental impact
			 statementThe Final Statement shall be considered to satisfy the
			 requirements under the National Environmental Policy Act of 1969 (42
			 U.S.C.
			 4321 et seq.) that apply with respect to preleasing, including
			 exploration programs and actions authorized to be taken by the Secretary
			 to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this Act before the conduct of the first lease
			 sale.(3)Compliance with
			 NEPA for other actions(A)In
			 generalBefore conducting the first lease sale under this Act,
			 the Secretary shall prepare an environmental impact statement in
			 accordance
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.)
			 with respect to the actions authorized by this Act that are not referred
			 to in
			 paragraph (2).(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not—(i)identify nonleasing alternative courses of action; or(ii)analyze the environmental effects of those courses of action.(C)Identification
			 of preferred actionNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this Act.(D)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for
			 the
			 analysis and consideration of the environmental effects of proposed
			 leasing
			 under this Act.(d)Relationship to
			 State and local authorityNothing in this Act expands or limits
			 any State or local regulatory authority.(e)Limitation on
			 closed areasThe Secretary shall not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this Act.(f)RegulationsNot later than 1 year after the date of enactment of this Act, in consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the Arctic Slope Regional
			 Corporation, the Secretary shall promulgate such regulations as are
			 necessary to carry out this Act.4.Lease
			 sales(a)In
			 generalLand may be leased pursuant to this Act to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).(b)ProceduresThe Secretary shall, by regulation, establish procedures for—(1)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in
			 a lease sale;(2)the holding of lease sales after the nomination process described in paragraph (1); and(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease
			 sale.(c)Lease sale bidsBidding for leases under this Act shall be by sealed competitive cash bonus bids.(d)Acreage minimum in first saleFor the first lease sale under this Act, the Secretary shall offer for lease those tracts the
			 Secretary considers to have the greatest potential for the discovery of
			 hydrocarbons, taking into consideration nominations received pursuant to
			 subsection (b)(1), but in no case less than 200,000 acres.(e)Timing of lease salesThe Secretary shall—(1)not later than 18 months after the date of enactment of this Act, conduct the first lease sale
			 under this Act;(2)not later than 1 year after the date on which the first lease sale is conducted under paragraph
			 (1), conduct a second lease sale under this Act; and(3)conduct additional sales at appropriate intervals if sufficient interest in exploration or
			 development exists to warrant the conduct of the additional sales.5.Grant of leases
			 by the Secretary(a)In
			 generalUpon payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary shall grant to the highest responsible
			 qualified
			 bidder in a lease sale conducted pursuant to section 4 a lease for any
			 land on
			 the Coastal Plain.(b)Subsequent
			 transfers(1)In
			 generalNo lease issued under this Act may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary.(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion
			 of
			 the Attorney General.6.Lease terms and
			 conditions(a)In
			 generalAn oil or gas lease issued pursuant to this Act
			 shall—(1)provide for the
			 payment of a royalty of not less than 12½ percent of the amount or value
			 of the
			 production removed or sold from the lease, as determined by the Secretary
			 in
			 accordance with regulations applicable to other Federal oil and gas
			 leases;(2)provide that the
			 Secretary, after consultation with the State of Alaska, North Slope
			 Borough, Alaska, and the Arctic Slope Regional Corporation, may close, on
			 a
			 seasonal basis, such portions of the Coastal Plain to
			 exploratory drilling activities as are necessary to protect caribou
			 calving
			 areas and other species of fish and wildlife;(3)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and
			 liable
			 for the reclamation of land within the Coastal Plain and any other Federal
			 land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain
			 conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the
			 reclamation
			 responsibility and liability described in paragraph (3) to another person
			 without the express written
			 approval of the Secretary;(5)provide that the
			 standard of reclamation for land required to be reclaimed under this Act
			 shall
			 be, to the maximum extent practicable—(A)a condition
			 capable of supporting the uses that the land was capable of supporting
			 prior to
			 any exploration, development, or production activities; or(B)upon application
			 by the lessee, to a higher or better standard, as approved by the
			 Secretary;(6)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under
			 section
			 3(a)(2); and(7)provide that each
			 lessee, and each agent and contractor of a lessee, shall use their best
			 efforts
			 to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as
			 determined
			 by the level of obligation previously agreed to in the Federal Agreement.(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this Act, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this Act (including the
			 special
			 concerns of the parties to those leases), shall require that each lessee,
			 and
			 each agent and contractor of a lessee, under this Act negotiate to obtain
			 a
			 project labor agreement for the employment of laborers and mechanics on
			 production, maintenance, and construction under the lease.7.Coastal plain
			 environmental protection(a)No significant
			 adverse effect standard To govern authorized coastal plain
			 activitiesIn accordance with section 3, the Secretary shall
			 administer this Act through regulations, lease terms, conditions,
			 restrictions,
			 prohibitions, stipulations, or other provisions that—(1)ensure, to the
			 maximum extent practicable, that oil and gas exploration, development, and
			 production activities on the Coastal Plain will result in no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat,
			 subsistence resources, and the
			 environment;(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration,
			 development,
			 and production operations; and(3)ensure that the
			 maximum surface acreage covered in connection with the leasing program by
			 production and support facilities, including airstrips and any areas
			 covered by
			 gravel berms or piers for support of pipelines, does not exceed 2,000
			 acres on
			 the Coastal Plain.(b)Site-Specific
			 assessment and mitigationThe Secretary shall require, with
			 respect to any proposed drilling and related activities on the Coastal
			 Plain,
			 that—(1)a site-specific
			 environmental analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, fish and
			 wildlife habitat, subsistence resources, and the
			 environment;(2)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the
			 maximum
			 extent practicable) any significant adverse effect identified under
			 paragraph
			 (1); and(3)the development
			 of the plan occur after consultation with—(A)each agency
			 having jurisdiction over matters mitigated by the plan;(B)the State of
			 Alaska;(C)North Slope
			 Borough, Alaska; and(D)the Arctic Slope Regional Corporation.(c)Regulations To
			 protect Coastal Plain fish and wildlife resources, subsistence users, and
			 the
			 environmentBefore implementing the leasing program authorized by
			 this Act, the Secretary shall prepare and promulgate regulations, lease
			 terms,
			 conditions, restrictions, prohibitions, stipulations, or other measures
			 designed to ensure, to the maximum extent practicable, that the activities
			 carried out on the Coastal Plain under this Act are conducted in a manner
			 consistent with the purposes and environmental requirements of this Act.(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 regulations, lease terms, conditions, restrictions, prohibitions,
			 and
			 stipulations for the leasing program under this Act shall require—(1)compliance with
			 all applicable provisions of Federal and State environmental law
			 (including
			 regulations); and(2)implementation of
			 and compliance with—(A)standards that
			 are at least as effective as the safety and environmental mitigation
			 measures,
			 as described in items 1 through 29 on pages 167 through 169 of the Final
			 Statement;(B)reclamation and rehabilitation requirements in accordance with this Act for the
			 removal from the Coastal Plain of all oil and gas development and
			 production
			 facilities, structures, and equipment on completion of oil and gas
			 production
			 operations, except in a case in which the Secretary determines that those
			 facilities, structures, or equipment—(i)would assist in
			 the management of the Arctic National Wildlife Refuge; and(ii)are donated to
			 the United States for that purpose; and(C)reasonable
			 stipulations for protection of cultural and archaeological resources.(e)Access to
			 public landThe Secretary shall—(1)manage public
			 land in the Coastal Plain in accordance with subsections (a) and (b) of
			 section
			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3121);
			 and(2)ensure that local
			 residents shall have reasonable access to public land in the Coastal Plain
			 for
			 traditional uses.8.Federal and
			 State distribution of revenues(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of bonus, rental, and royalty revenues from oil and gas leasing and
			 operations authorized under this Act—(1)50 percent shall
			 be paid to the State of Alaska; and(2)the balance shall
			 be deposited in the Treasury of the United States.(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made on a monthly basis.9.Rights-of-way
			 and easements across Coastal PlainFor purposes of section 1102(4)(A) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)),
			 any
			 rights-of-way or easements across the Coastal Plain for the exploration,
			 development, production, or transportation of oil and gas shall be
			 considered
			 to be established incident to the management of the Coastal Plain under
			 this
			 section.10.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns
			 in
			 the Coastal Plain, the Secretary shall—(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation
			 under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1611,
			 1613), as determined by the Secretary, convey to that Corporation the
			 surface
			 estate of the land described in paragraph (1) of Public Land Order 6959,
			 in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which
			 that
			 Corporation is entitled under the agreement between that corporation and
			 the
			 United States, dated August 9, 1983.